Exhibit 10.1

 

EXECUTION COPY

 

 

 

Published CUSIP Numbers:

Deal:  89189XAA1

Term Loan:  89189XAB9

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of November 20, 2015

 

among

 

 

TOWERS WATSON DELAWARE INC.

 

as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as sole Syndication Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

20

1.03

Accounting Terms

20

1.04

Rounding

21

1.05

Times of Day

21

 

 

 

ARTICLE II.

TERM LOAN FACILITY

 

2.01

Borrowing of Term Loans

21

2.02

Conversions and Continuations of Term Loans

22

2.03

Prepayments

23

2.04

Repayment of Term Loans

23

2.05

Interest

23

2.06

Fees

24

2.07

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

24

2.08

Evidence of Debt

25

2.09

Payments Generally; Administrative Agent’s Clawback

25

2.10

Sharing of Payments by Lenders

26

2.11

Defaulting Lenders

27

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

28

3.02

Illegality

32

3.03

Inability to Determine Rates

32

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

33

3.05

Compensation for Losses

34

3.06

Mitigation Obligations; Replacement of Lenders

35

3.07

Survival

35

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO TERM LOAN BORROWING

 

 

 

4.01

Conditions Precedent to Closing

35

4.02

Conditions Precedent to Funding

38

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power

40

5.02

Authorization; No Contravention

40

5.03

Governmental Authorization; Other Consents

40

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

40

5.05

Financial Statements; No Material Adverse Effect

40

5.06

Litigation

42

5.07

No Default

42

5.08

Ownership of Property; Liens

42

5.09

Environmental Compliance

42

5.10

Insurance

42

5.11

Taxes

42

5.12

ERISA Compliance

42

5.13

Subsidiaries; Equity Interests

43

5.14

Margin Regulations; Investment Company Act

43

5.15

Disclosure

44

5.16

Compliance with Laws

44

5.17

Anti-Corruption Laws

44

5.18

Intellectual Property; Licenses, Etc.

44

5.19

OFAC

44

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

45

6.02

Certificates; Other Information

45

6.03

Notices

47

6.04

Payment of Obligations

47

6.05

Preservation of Existence, Etc.

48

6.06

Maintenance of Properties

48

6.07

Maintenance of Insurance

48

6.08

Compliance with Laws

48

6.09

Books and Records

48

6.10

Inspection Rights

48

6.11

Additional Subsidiary Guarantors

49

6.12

Downstream Guarantors

49

6.13

Anti-Corruption Laws

49

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

7.01

Liens

50

7.02

Investments

51

7.03

Indebtedness

51

7.04

Fundamental Changes

53

7.05

Dispositions

54

7.06

Restricted Payments

54

7.07

Change in Nature of Business

55

7.08

Transactions with Affiliates

55

7.09

Burdensome Agreements

55

7.10

Use of Proceeds

56

7.11

Financial Covenants

56

7.12

Changes in Accounting Practices

56

7.13

Sanctions

56

7.14

Anti-Corruption Laws

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

57

8.02

Remedies Upon Event of Default

59

8.03

Application of Funds

59

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

60

9.02

Rights as a Lender

60

9.03

Exculpatory Provisions

60

9.04

Reliance by Administrative Agent

61

9.05

Delegation of Duties

61

9.06

Resignation of Administrative Agent

62

9.07

Non-Reliance on Administrative Agent and Other Lenders

62

9.08

No Other Duties, Etc.

62

9.09

Administrative Agent May File Proofs of Claim

62

9.10

Collateral and Guaranty Matters

63

9.11

Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

63

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc.

64

10.02

Notices; Effectiveness; Electronic Communication

65

10.03

No Waiver; Cumulative Remedies; Enforcement

67

10.04

Expenses; Indemnity; Damage Waiver

67

10.05

Payments Set Aside

69

10.06

Successors and Assigns

69

10.07

Treatment of Certain Information; Confidentiality

72

10.08

Right of Setoff

73

10.09

Interest Rate Limitation

74

10.10

Counterparts; Integration; Effectiveness

74

10.11

Survival of Representations and Warranties

74

10.12

Severability

74

10.13

Replacement of Lenders

74

10.14

Governing Law; Jurisdiction; Etc.

75

10.15

Waiver of Jury Trial

76

10.16

No Advisory or Fiduciary Responsibility

76

10.17

Electronic Execution of Assignments and Certain Other Documents

77

10.18

USA PATRIOT Act Notice

77

 

 

 

SIGNATURES

S-1

 

SCHEDULES

 

2.01

Term Loan Commitments and Applicable Percentages

4.01(a)(iv)

Jurisdictions of Existence

5.05

Supplement to Interim Financial Statements

 

iii

--------------------------------------------------------------------------------


 

5.11

Tax Sharing Agreements

5.13

Subsidiaries; Other Equity Investments

7.01

Existing Liens

7.03(b)

Existing Indebtedness

7.03(c)

Existing Guarantees of Operating Leases

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

 

A-1

Term Loan Borrowing Notice

A-2

Term Loan Interest Rate Selection Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Subsidiary Guaranty

F

U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of November 20,
2015, among TOWERS WATSON DELAWARE INC., a Delaware corporation (the “Company”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

 

The Company intends to pay a special dividend (the “Special Dividend”) to Towers
Watson & Co., a Delaware corporation and the indirect owner of 100% of the
equity interests of the Company (the “Parent”), for further distribution to the
shareholders of the Parent in connection with, but prior to giving effect to,
the merger (the “Willis Merger”) of a Subsidiary of Willis with the Parent or an
affiliate of the Parent.

 

In order to finance the Special Dividend, the Company has requested that the
Lenders provide a term loan facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the voting
stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed pursuant to Section 9.06.

 

“Administrative Agent Fee Letter” means the letter agreement, dated October 16,
2015, among the Company, the Administrative Agent and MLPFS.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders pursuant to Section 10.02.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (i) on or prior to the Closing Date until the end of the
Availability Period, such Lender’s Term Loan Commitment at such time, and
(ii) from and after the Funding Date, the principal amount of such Lender’s Term
Loans outstanding at such time. The initial Applicable Percentage of each Lender
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Eurodollar Rate Loans

 

Base Rate
Loans

 

1

 

Less than 1.00 to 1.00

 

1.250

%

0.250

%

2

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

1.500

%

0.500

%

3

 

Greater than or equal to 1.50

 

1.750

%

0.750

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered; provided further that at any time an Event of Default
exists and is continuing, if the Company delivers a Compliance Certificate that
demonstrates a Consolidated Leverage Ratio that would result in a decrease in
the Applicable Rate, such decrease shall not take effect until such Event of
Default has been cured or waived in accordance with the terms hereof.  Pricing
Level 1 shall apply from the Closing Date through the date the Compliance
Certificate is delivered pursuant to Section 6.02(b) for the fiscal quarter
during which the Funding Date occurs.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended June 30, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means in respect of the Term Loan Facility, the period
from and after the Closing Date to the earlier of (i) March 31, 2016 (ii) the
date of the termination of the definitive documentation related to the Willis
Merger without the consummation of the Willis Merger and (iii) the date of the
termination of the commitments of the Lenders with respect to the Term Loan
Facility pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (giving effect to the floor set forth
in clause (c) of such definition) plus 1.00%.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Canadian Loan Program” shall mean the Company’s employee loan program
established for the benefit of the employees of certain Subsidiaries of the
Company.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party in each case in its capacity as a party to such Cash
Management Agreement.

 

3

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           other than as a result of the Willis Merger, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of the Parent (or, after the Willis Merger, of
Willis) entitled to vote for members of the board of directors or equivalent
governing body of the Parent (or, after the Willis Merger, of Willis) on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)           at any time prior to the consummation of the Willis Merger, the
Parent ceases to own, directly or indirectly, 100% of the Equity Interests of
the Company;

 

(c)           as of and at any time after the consummation of the Willis Merger,
Willis ceases to own, directly or indirectly, 100% of the Equity Interests of
the Company; or

 

(d)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent (or, after the Willis Merger, of Willis) (other than vacant seats) cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (other than vacant seats) or (iii) whose election or nomination to that
board or other equivalent governing body was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body (other
than vacant seats); provided, however, that (x) if the total number of seats of
that board of directors or equivalent governing body (other than vacant seats)
is reduced by a corporate or other organizational resolution or action, then,
for purposes of this definition, the determination of majority during any twelve
(12) month period in which such reduction has occurred shall be made by
reference to the composition and number of seats of such board of directors or
equivalent governing body prior to such reduction and (y) any members of the
board of directors of Willis that are seated in connection with the consummation
of, and consistent with the terms of, the Willis Merger shall be deemed to have
been members of the board of directors of Willis as

 

4

--------------------------------------------------------------------------------


 

of the first day of the twelve-month period ending on the date such persons
became members of the board of directors of Willis.

 

For the avoidance of doubt, no transaction permitted by Section 7.04 shall
constitute a Change of Control.

 

“Client Focused Investment Structure” means each fund established solely for the
purpose of investing in financial and alternative assets or other mutual or
hedge funds, or any fund that owns any such fund or funds, so long as, in each
case, (i) such fund is not owned by a Loan Party, (ii) such fund is not included
in the consolidated financial statements of the Company, and (iii) any
Indebtedness of such fund is non-recourse to the Loan Parties.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment Letter” means that certain commitment letter, dated as of
October 16, 2015, among the Company, the Administrative Agent, JPMorgan Chase
Bank, N.A. and the Joint Lead Arrangers.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication:  (i) Consolidated Interest
Charges for such period, (ii) income tax for such period, (iii) depreciation and
amortization expense for such period, (iv) non-cash extraordinary losses, and
(v) other non-recurring expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, including non-cash, stock-based compensation expense for
such period and minus (b) the following to the extent included in calculating
such Consolidated Net Income and without duplication:  (i) extraordinary
Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period, (ii) all extraordinary gains and (iii) all
extraordinary non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is

 

5

--------------------------------------------------------------------------------


 

itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total interest expense, including without
limitation the interest component of any payments during such period in respect
of capital lease obligations capitalized or expensed during such period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding the net income attributable to minority interests) for
that period.

 

“Consolidated Total Assets” means, as of the date of determination, the total
amount of all assets of the Company and its Subsidiaries, which are shown on the
consolidated balance sheet of the Company and its Subsidiaries as of the most
recent date for which such a balance sheet is available, determined on a
consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling,” “Controlled” and “under common Control” have meanings correlative
thereto.

 

“CSAP” shall mean the Company’s Canadian Separation Allowance Plan established
for the benefit of the Company’s Canadian employees in connection with the
Canadian Loan Program.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum.

 

6

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Term Loans within two Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Term Loan hereunder and states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.11(b)) upon delivery of
written notice of such determination to the Company and each other Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Downstream Guarantors” means, collectively and only in the event that the
Downstream Guaranty is required by (and delivered pursuant to) Section 6.12, the
Parent and each Domestic Subsidiary of the Parent, other than (i) the Company
and its Subsidiaries, (ii) PCIC and (iii) Stone Mountain.

 

7

--------------------------------------------------------------------------------


 

“Downstream Guaranty” means, as determined by the Company and the Administrative
Agent at the applicable time pursuant to Section 6.12, either (a) a guaranty
agreement made by the Downstream Guarantors in favor of the Guaranteed Parties
substantially similar to the form of Exhibit E (with appropriate changes to
reflect the downstream nature of such guaranty) or (b) an appropriate joinder to
the Subsidiary Guaranty joining the Downstream Guarantors to such Subsidiary
Guaranty, in either case as supplemented from time to time by execution and
delivery of an appropriate joinder agreement pursuant to Section 6.11.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vii) subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
except for incidental quantities that may be lawfully generated, used, handled,
transported, stored, treated and/or disposed of in connection with routine
building operation, maintenance and repair activities, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing,
except for such liability as would not reasonably be expected to have a Material
Adverse Effect.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA;

 

8

--------------------------------------------------------------------------------


 

(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which might reasonably constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Company or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

 

(c)           if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or a Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Company under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes

 

9

--------------------------------------------------------------------------------


 

attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreements” means the Existing Revolving Credit Agreement and
the Existing Term Credit Agreement.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of November 7, 2011, by and among the Parent, certain subsidiaries of the
Parent party thereto (each a designated borrower), each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer.

 

“Existing Term Credit Agreement” means that certain Credit Agreement dated as of
June 1, 2012, by and among the Parent, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent.

 

“Facility Termination Date” means the date as of which all of the Obligations
have been paid in full (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means each of (a) the letter agreement, dated October 16, 2015,
among the Company, the Administrative Agent, JPMorgan Chase Bank, N.A. and the
Joint Lead Arrangers, (b) the letter agreement, dated October 16, 2015, among
the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC and
(c) the Administrative Agent Fee Letter.

 

“Foreign Lender” means, with respect to the Company, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Company
is resident for tax purposes.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

10

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term “Guarantee” shall
not include endorsements for collection or deposits in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
(a) exists between any Loan Party and any Cash Management Bank at the time such
Cash Management Bank becomes a Lender or (b) is entered into by and between any
Loan Party and any Cash Management Bank.

 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, and each co-agent or sub-agent
appointed by the Administrative Agent pursuant to Section 9.05.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted by Article VII, is a Lender or an Affiliate of a Lender, or
(b) at the time it (or its Affiliate) becomes a Lender, is a party to a Swap
Contract, in each case in its capacity as a party to such Swap Contract.

 

“IFRS” means the International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           the principal amount of all obligations of such Person for
borrowed money and the principal amount of all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            (i) capital leases and (ii) Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

12

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day after the end of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Term Loan Borrowing Notice or Term
Loan Interest Rate Selection Notice, as applicable; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of another Person or any business unit thereof. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” means MLPFS and J.P. Morgan Securities LLC in their
capacities as joint lead arrangers and joint bookrunners.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

13

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices, branches or Affiliates as a Lender may from time to time
notify the Company and the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty
(including any Subsidiary Guaranty Joinder Agreement), the Downstream Guaranty
(including any applicable joinder thereto) and the Fee Letters (to the extent
the terms of any such Fee Letter survive the execution of this Agreement).

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Downstream Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Company or any other Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Company or any other Loan Party of any Loan Document to which it is a party.

 

“Maturity Date” means the date that is four (4) years after the Funding Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common Control, as such a plan is described in Section 4064 of ERISA.

 

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Term Loans made by such Lender to the Company, substantially in the
form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, Guaranteed Cash Management Agreement or
Guaranteed Hedge Agreement, in each case whether direct

 

14

--------------------------------------------------------------------------------


 

or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance or enforcement or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” has the meaning specified in the recitals hereto.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCIC” means Professional Consultants Insurance Company, Inc., a Vermont
corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

15

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any purchase or other acquisition of Equity
Interests or property permitted by Section 7.02.

 

“Permitted CSAP Loan” shall mean a loan extended under the Canadian Loan Program
to one of the Company’s Canadian employees for which a Separation Allowance
Account is maintained having a balance not in excess of 90% of the dollar amount
credited from time to time to such account.

 

“Permitted Investments” shall mean:

 

(i)            Investments consisting of stock, obligations, securities or other
property received in settlement receivable (created in the ordinary course of
business) from bankrupt obligors;

 

(ii)           Permitted CSAP Loans in an aggregate amount not to exceed
CAN$350,000 at any outstanding;

 

(iii)          Investments in the form of short term marketable debt securities;
and

 

(iv)          any other Investments contemplated, made in connection with, or
permitted by the short-term investment policy of the Company and its
Subsidiaries.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

16

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having Term
Loan Exposures representing more than 50% of the Term Loan Exposures of all the
Lenders. The Term Loan Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Separation Allowance Account” means the account established for the Company’s
qualified Canadian employees to which, from time to time, the Company may credit
Dollar amounts allocated to such employee based on such employee’s share in the
CSAP.  For the avoidance of doubt, no such account shall be funded with actual
Dollars, but the dollar amount credited thereto shall be reflected as a
liability on the balance sheet of the Company.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Dividend” has the meaning specified in the recitals hereto.

 

“Stone Mountain” means Stone Mountain Insurance Company, a Vermont corporation.

 

17

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, no Client Focused Investment Structure shall
be deemed to be a Subsidiary.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary executing
the Subsidiary Guaranty on the Closing Date and each other Domestic Subsidiary
that enters into a Subsidiary Guaranty Joinder Agreement as required by the
terms and conditions of this Agreement.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Guaranteed Parties, substantially in the
form of Exhibit E, as supplemented from time to time by execution and delivery
of Subsidiary Guaranty Joinder Agreements pursuant to Section 6.11.

 

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Domestic Subsidiary to the Administrative
Agent pursuant to Section 6.11.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

18

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01.

 

“Term Loan Borrowing” means the borrowing on the Funding Date of simultaneous
Term Loans in Dollars of the same Type, and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Term Loan Borrowing Notice” means a notice of the Term Loan Borrowing
substantially in the form of Exhibit A-1.

 

“Term Loan Commitment” means as to each Lender, its obligation to make Term
Loans to the Company on the Funding Date pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption Term Loan Commitment;
immediately upon the making of its initial Term Loan pursuant to Section 2.01 on
the Funding Date, each Lender’s respective Term Loan Commitment is deemed to be
zero.

 

“Term Loan Exposure” means, as to each Lender (a) at any time on and after the
Closing Date but prior to the funding of the Term Loans on the Funding Date, the
Term Loan Commitment of such Lender and (b) at any time after the funding of the
Term Loans on the Funding Date, the aggregate principal amount at such time of
its outstanding Term Loans.

 

“Term Loan Facility” means the term loan facility provided in this Agreement in
the aggregate principal amount of the Term Loan Commitments or, after the
Funding Date, the Term Loans of all Lenders outstanding at such time. The
aggregate principal amount of the Term Loan Commitments as of the Closing Date
(and during the Availability Period) is $340,000,000.

 

“Term Loan Interest Rate Selection Notice” means a notice of (a) a conversion of
all or any portion of Term Loans from one Type to the other, or (b) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-2.

 

“Threshold Amount” means $50,000,000.

 

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

19

--------------------------------------------------------------------------------


 

“Voting Interests” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency, and in any event, this definition shall at all times be
consistent with the meaning of “stock entitled to vote” as described in Treasury
Regulation Section 1.956-2(c)(2).

 

“Willis” means Willis Group Holdings plc, an Irish public limited company.

 

“Willis Merger” has the meaning specified in the recitals hereto.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the

 

20

--------------------------------------------------------------------------------


 

Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP or the
adoption of IFRS (each an “Accounting Change”) would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such Accounting
Change (subject to the approval of the Required Lenders, not to be unreasonably
withheld, conditioned or delayed); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such Accounting Change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such Accounting Change.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein (provided that such entity shall not be deemed to
be a Subsidiary hereunder for any other purpose).

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

ARTICLE II.
TERM LOAN FACILITY

 

2.01        Borrowing of Term Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single loan to the Company,
on any Business Day during the Availability Period, in an amount not to exceed
such Lender’s Term Loan Commitment; provided that (a) in no event shall the
aggregate amount of the Term Loan Borrowing to be made on the Funding Date
exceed the aggregate amount of the Special Dividend and (b) the Company shall
have delivered a Term Loan Borrowing Notice prior to 11:00 a.m. (x) on the
Business Day of the Term Loan Borrowing in the event the Term Loan Borrowing is
to be made as Base Rate Loans or (y) three Business Days prior to the date of
such Term Loan Borrowing in the event the Term Loan Borrowing is to be made as
Eurodollar Rate Loans.  The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Lenders on the Funding Date in accordance with their
respective Applicable Percentage of the Term Loan Facility.  Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.  Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
Each Lender shall make the amount of its Term Loans available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the Term Loan

 

21

--------------------------------------------------------------------------------


 

Borrowing Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent
either by (i) crediting the account of the Company on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company.

 

2.02        Conversions and Continuations of Term Loans.

 

(a)           Each conversion of all or any portion of Term Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Company’s irrevocable Term Loan Interest Rate Selection Notice to the
Administrative Agent, which may be given by telephone.  Each such Term Loan
Interest Rate Selection Notice must be received by the Administrative Agent not
later than 11:00 a.m. three Business Days prior to the requested date of any
conversion to or any continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans.  Each telephonic Term Loan Interest
Rate Selection Notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Term
Loan Interest Rate Selection Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Each conversion to and each continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof.  Each conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Term Loan Interest Rate Selection Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
conversion of all or any portion of Term Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of all or any portion of the Term Loans, as applicable, to be
converted or continued (iv) the Type of Term Loans which are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Company fails to specify a Type of Term Loan in a Term Loan
Interest Rate Selection Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans shall be
converted to Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Company requests a
conversion to, or continuation of Eurodollar Rate Loans in any such Term Loan
Interest Rate Selection Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Term Loan Interest Rate Selection Notice,
the Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Term Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

22

--------------------------------------------------------------------------------


 

(e)           After giving effect to the Term Loan Borrowing, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than ten (10) Interest Periods in effect
in respect of the Term Loan Facility.

 

2.03        Prepayments.  The Company may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Term Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of outstanding Term Loans pursuant to this Section 2.03 shall be applied to the
principal repayment installments thereof as directed by the Company and, if not
otherwise directed by the Company, in forward order of maturity. Such
prepayments shall be applied to the Lenders in accordance with their respective
Applicable Percentages.

 

2.04        Repayment of Term Loans.  The Company shall repay to the Lenders the
aggregate principal amount of all Term Loans in quarterly principal installments
equal to 6.25% of the initial principal amount of the Term Loan Borrowing on the
Funding Date (which principal amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.03) on the last Business Day of each March, June, September and
December (commencing on the first such date following the Funding Date);
provided, however, that, the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

 

2.05        Interest.  (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)           (i)            If any amount of principal of any Term Loan is not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)           If any amount (other than principal of any Term Loan) payable by
the Company under any Loan Document is not paid when due (after the expiration
of any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

23

--------------------------------------------------------------------------------


 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Term Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.06        Fees.

 

(a)           Ticking Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
ticking fee equal to 0.175% times the aggregate Term Loan Commitments.  The
ticking fee (i) shall accrue commencing on the date that is thirty (30) days
after the Closing Date to and including the earlier of (A) the Funding Date or
(B) the termination of the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and (ii) shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the earlier of (A) the Funding Date or (B) the last day
of the Availability Period without the occurrence of the Funding Date.

 

(b)           Other Fees.

 

(i)            The Company shall pay to MLPFS and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Administrative Agent Fee Letter.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever absent manifest error in
calculation by MLPFS or the Administrative Agent, as applicable.

 

(ii)           The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.07        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Term Loan for the day on which the
Term Loan is made, and shall not accrue on a Term Loan, or any portion thereof,
for the day on which the Term Loan or such portion is paid. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i)(A) the Consolidated Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (B) a proper

 

24

--------------------------------------------------------------------------------


 

calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Company shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Company
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
and (ii)(A) the Consolidated Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (B) a proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the Applicable Rate shall be adjusted as of the date of receipt by the
Administrative Agent of a Compliance Certificate reflecting such proper
calculation.  This paragraph shall not limit the rights of the Administrative
Agent or any Lender under Section 2.05(b) or Article VIII.  The Company’s
obligations under this paragraph shall survive repayment of all Obligations
hereunder.

 

2.08        Evidence of Debt.  The Term Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Company and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Term Loans to the Company in addition to such
accounts or records.  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Term Loans and payments with respect thereto.

 

2.09        Payments Generally; Administrative Agent’s Clawback.  (a) General. 
All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein.  Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Funding Date (or, in the event the Term Loan Borrowing
consists of Base Rate Loans, prior to 12:00 noon on the proposed Funding Date)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Term Loan Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the event the Term Loan Borrowing consists of Base Rate
Loans, that such Lender has made such share available in accordance with and at

 

25

--------------------------------------------------------------------------------


 

the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Company a corresponding amount.  In such event, if a
Lender has not in fact made its share of the Term Loan Borrowing available to
the Administrative Agent, then the applicable Lender and the Company severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Company to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to the Term Loan Borrowing.  If the Company and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays its share of the Term Loan Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Term Loan included in the Term
Loan Borrowing.  Any payment by the Company shall be without prejudice to any
claim the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Company; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender to the Company as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the Term Loan Borrowing set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans, and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Term Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loans, to purchase its participation or to make
its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Term Loan in any particular place or manner.

 

2.10        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Term

 

26

--------------------------------------------------------------------------------


 

Loans made by it, resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Term Loans and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Term Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant, other
than to the Company or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

 

2.11        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01 and the definition
of “Required Lenders”.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders, as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; third, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and fourth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting

 

27

--------------------------------------------------------------------------------


 

Lender pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)           Defaulting Lender Cure.  If the Company and the Administrative
Agent, agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will cease
to be a Defaulting Lender; provided, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable

 

28

--------------------------------------------------------------------------------


 

under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of subsection (a) above, the Company shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           Tax Indemnifications.

 

(i)            The Company shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.  The Company shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)           Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

(d)           Evidence of Payments.  Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Company shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

29

--------------------------------------------------------------------------------


 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Company is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in

 

30

--------------------------------------------------------------------------------


 

Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS
Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If any Recipient determines, that it has
received a refund of any Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company an amount equal to

 

31

--------------------------------------------------------------------------------


 

such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection (f), in no event
will the applicable Recipient be required to pay any amount to the Company
pursuant to this subsection (f) the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and  the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection (f) shall not be construed to require any Recipient to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all Obligations.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans, shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Company shall, following demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent, upon receipt of the
copy of the demand made by the Lender to the Company, shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If, prior to the commencement of any
Interest Period for any Eurodollar Rate Loan, the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits in Dollars

 

32

--------------------------------------------------------------------------------


 

are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender.  Thereafter, until the Administrative Agent
shall notify the Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (x) the obligation of the Lenders to continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Company may revoke any pending request for any conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for Base Rate Loans in the amount
specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan, or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitment of such Lender or the Term Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to liquidity or capital adequacy), then from time to time
the Company will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

33

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error. 
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that no Company shall be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Company will pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), which shall be due and payable on each date
on which interest is payable on such Eurodollar Rate Loan, provided the Company
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05        Compensation for Losses.  Within ten (10) days after receipt by the
Company of demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Company will compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Company (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Company; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Eurodollar Rate Loan, from fees payable to terminate the deposits from which
such funds were obtained. The Company will pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for

 

34

--------------------------------------------------------------------------------


 

such Eurodollar Rate Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, as the case may be.  The Company hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
Section 3.06(a) the Company may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.  All of the Company obligations under this Article III
shall survive the repayment of all Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOAN BORROWING

 

4.01        Conditions Precedent to Closing.  The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            executed counterparts of this Agreement and the Subsidiary
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Company;

 

(ii)           Notes executed by the Company in favor of each Lender requesting
a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer

 

35

--------------------------------------------------------------------------------


 

thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect, which such jurisdictions are set forth on Schedule
4.01(a)(iv);

 

(v)           (i) an opinion of Hunton & Williams LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders; and
(ii) an opinion of general counsel to the Company, addressed to the
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent and the Required Lenders;

 

(vi)          opinions of local counsel to the Loan Parties in the States of 
Pennsylvania, Utah, Nevada and such other jurisdictions as are required for the
states of organization of each Subsidiary Guarantor, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

 

(vii)         a certificate of a Responsible Officer of the Company either
(x) attaching copies of all material governmental, shareholder and third party
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents, in each case to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(y) stating that no such consents, licenses or approvals are so required, and
further certifying:

 

(A)          that the representations and warranties of the Company or any
Guarantor contained in Article V or in the Subsidiary Guaranty are true and
correct in all material respects on and as of the date of this Agreement, except
that (w) if a qualifier relating to materiality, Material Adverse Effect or a
similar concept applies, such representation or warranty is true and correct in
all respects, (x) to the extent that such representations and warranties
specifically refer to a date earlier than the date of this Agreement, they are
true and correct as of such earlier date;

 

(B)          there has been no event or circumstance since June 30, 2015 that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(C)          as to the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Company threatened in writing, in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected either (x) to have a Material Adverse Effect or (y) to materially delay
or alter the terms of this Agreement and the transactions contemplated hereby;

 

(D)          that there have been no changes to the documentation relating to
the Willis Merger since the date of the Commitment Letter that could reasonably
be expected to be adverse to any material interests of the Administrative Agent,
the Lead Arrangers

 

36

--------------------------------------------------------------------------------


 

and the Lenders, without the consent of the Administrative Agent, the Lead
Arrangers and the Lenders, and that all such documentation remains in full force
and effect; and

 

(E)           the Parent indirectly owns 100% of the issued and outstanding
equity interests of the Company;

 

(viii)        a duly completed Compliance Certificate demonstrating that, to the
best information of the Company at the time, the Company would be in compliance,
on a pro forma basis, with the financial covenants set forth in Section 7.11 as
of the last day of the fiscal quarter of the Company most recently then ended,
such pro forma measurement to be made (to the knowledge of the Company) for
(A) the incurrence of the Term Loan Facility (as if the Funding Date were
occurring on the Closing Date), (B) the repayment and incurrence of any other
indebtedness expected at the time to occur on or prior to the Funding Date or in
connection with the Willis Merger and (C) the capital structure of the Company
and its Subsidiaries expected to be in place after giving effect to the Funding
Date and the Willis Merger (including any amendments to any indebtedness of
Willis, the Parent, the Company or any of their respective Subsidiaries to be
entered into in connection with the Willis Merger);

 

(ix)          (A) audited financial statements for the Parent and its
subsidiaries as of, and for the fiscal year ended, June 30, 2015, (B) financial
statements of PCIC and its subsidiaries as of, and for the fiscal year ended,
June 30, 2015, (C) audited financial statements of Stone Mountain and its
subsidiaries as of, and for the fiscal year ended, June 30, 2015,
(D) management-prepared balance sheet and statement of income or operations of
the Company and its subsidiaries as of, and for the fiscal year ended, June 30,
2015, including reconciliations to the audited balance sheet and statement of
income or operations of the Parent and its subsidiaries as of such date and for
such period and (E) quarterly unaudited financial statements (limited, in the
case of the Company and its subsidiaries, to an unaudited balance sheet and
statement of income or operations) of (I) the Parent and its subsidiaries,
(II) PCIC and its subsidiaries, (III) Stone Mountain and its subsidiaries and
(IV) the Company and its subsidiaries (and including reconciliations to the
financial statements of the Parent and its subsidiaries), in each case for the
fiscal quarter ended September 30, 2015; and

 

(x)           such other assurances, certificates, documents or consents as the
Administrative Agent, the Joint Lead Arrangers or the Required Lenders may
reasonably require.

 

(b)          (i) All fees and expenses required to be paid to the Administrative
Agent and the Joint Lead Arrangers on or before the Closing Date shall have been
paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

(d)          The Closing Date shall have occurred on or before November 30,
2015.

 

37

--------------------------------------------------------------------------------


 

(e)           No Law shall be applicable, which in the reasonable judgment of
the Administrative Agent, could restrain, prevent or impose any material adverse
conditions on the Company and its Subsidiaries or that could seek or threaten
any of the foregoing.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

 

4.02        Conditions Precedent to Funding.  The obligation of each Lender to
make its Term Loans hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Funding Date (or, in the case of certificates
of governmental officials, a recent date before the Funding Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            a certificate signed by a Responsible Officer of the Company
certifying that

 

(A)          the representations and warranties of the Company or any Guarantor
contained in Article V or in the Subsidiary Guaranty are true and correct in all
material respects on and as of the Funding Date, except that (w) if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects, (x) to the
extent that such representations and warranties specifically refer to a date
earlier than the Funding Date, they are true and correct as of such earlier
date;

 

(B)          no Default has occurred and is continuing, or would result from the
making of the Term Loan Borrowing on the Funding Date;

 

(C)          the entering into and funding of the Term Loan Facility, the
related use of proceeds of the Term Loan Facility (including the making of the
Special Dividend), the consummation of the Willis Merger and the related
transactions to occur in connection with the foregoing will not, based on the
best information available to the Company at such time, result in a default
under any material indebtedness of Willis and its subsidiaries (including the
Parent and its subsidiaries, and including the Existing Credit Agreements and
the existing senior credit facilities of Willis) in place or expected to be in
place after giving effect to the Funding Date, the Willis Merger and the related
transactions;

 

(D)          no amendments to, or consents or waivers of the terms and
conditions of, the documentation relating to the Willis Merger since the date of
the Commitment Letter that could, in any such case, reasonably be expected to be
adverse to any material interests of the Administrative Agent, the Lead
Arrangers and the Lenders, without the consent of the Administrative Agent, the
Lead Arrangers and the Lenders, and that all such documentation remains in full
force and effect; and

 

38

--------------------------------------------------------------------------------


 

(E)           the Parent directly or indirectly owns 100% of the issued and
outstanding equity interests of the Company;

 

(ii)           a duly completed Compliance Certificate demonstrating that the
Company is in compliance, on a pro forma basis, with the financial covenants set
forth in Section 7.11 as of the last day of the fiscal quarter of the Company
most recently then ended, such pro forma measurement to be made (to the
knowledge of the Company) for (A) the incurrence of the Term Loan Facility on
the Funding Date, (B) the repayment and incurrence of any other indebtedness to
occur on or prior to the Funding Date or in connection with the Willis Merger
and (C) the capital structure of the Company and its Subsidiaries, after giving
effect to the Funding Date and the Willis Merger (including any amendments to
any indebtedness of Willis, the Parent, the Company or any of their respective
Subsidiaries to be entered into in connection with the Willis Merger);

 

(iii)          a Term Loan Borrowing Notice signed by a Responsible Officer of
the Company in accordance with the requirements hereof;

 

(iv)          a certificate signed by a Responsible Officer of the Parent and of
the Company certifying that the Willis Merger is reasonably expected to be
consummated within five (5) Business Days after the Funding Date;

 

(v)           a certificate signed by the chief financial officer of the Company
certifying that the Company and its Subsidiaries, taken as a whole, are Solvent
after giving effect to this Agreement and the other Loan Documents, the
Indebtedness incurred pursuant hereto and thereto and the making of the Special
Dividend; and

 

(vi)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Joint Lead Arrangers or the Required
Lenders reasonably may require;

 

(b)           The conditions precedent set forth in Section 4.01 shall have been
satisfied on or prior to the Funding Date and the Closing Date shall have
occurred.

 

(c)           The Funding Date shall occur during the Availability Period.

 

(d)           (i) All fees and expenses required to be paid to the
Administrative Agent and the Joint Lead Arrangers on or before the Funding Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Funding Date shall have been paid.

 

(e)           Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Funding Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable

 

39

--------------------------------------------------------------------------------


 

or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Funding Date specifying its objection
thereto.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as now conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (with respect only to Subsidiaries other than
Loan Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens (if
any) created under this Agreement or any other Loan Document) under, or require
any payment to be made under (i) any Contractual Obligation constituting any
indenture, agreement or other instrument to which such Loan Party is a party or
affecting such Loan Party or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Loan Party, in the case of each of
clauses (b) and (c) which could reasonably be expected to have a Material
Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document to which such Loan Party is a party, except
those as have been obtained or made and are in full force and effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so executed and delivered will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein;

 

40

--------------------------------------------------------------------------------


 

(ii) fairly present in all material respects the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of such Persons as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.  The Parties hereto acknowledge
and agree that on and after the first delivery of audited financial statements
of the Company and its Subsidiaries after the Closing Date pursuant to
Section 6.01(a), the representations and warranties contained in this
Section 5.05(a) shall refer to the Company and its Subsidiaries and the
financial statements most recently delivered by the Company and its Subsidiaries
pursuant to Section 6.01(a).

 

(b)          The unaudited consolidated balance sheet of the Company and its
Subsidiaries most recently delivered pursuant to Section 6.01(b), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of such Persons as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.  Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of such Persons not set forth in such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(c)           Each of (i) the unaudited consolidated balance sheet of PCIC and
its Subsidiaries as of, and for the fiscal year ended, June 30, 2015, (ii) the
unaudited consolidated balance sheet of PCIC and its subsidiaries as of, and for
the fiscal quarter ended, September 30, 2015 and (iii) the unaudited
consolidated balance sheet of Stone Mountain and its Subsidiaries as of, and for
the fiscal quarter ended, September 30, 2015, and in each case the related
consolidated statements of income or operations for the fiscal period ended on
each such date, (x) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (y) fairly present in all material respects the financial condition
of such Persons as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (x) and (y), to the
absence of footnotes and to normal year-end audit adjustments.

 

(d)          The audited financial statements of Stone Mountain and its
Subsidiaries as of, and for the fiscal year ended, June 30, 2015 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Stone Mountain
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of such Persons as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(e)           The management-prepared balance sheet and statement of income or
operations of the Company and its Subsidiaries (i) as of, and for the fiscal
year ended, June 30, 2015 and (ii) as of, and for the fiscal quarter ended,
September 30, 2015, including (in each case) reconciliations to the audited
balance sheet and statement of income or operations of the Parent and its
subsidiaries as of such date and for such period, fairly present in all material
respects the financial condition of such Persons as of the date thereof and
their results of operations for the period covered thereby.

 

41

--------------------------------------------------------------------------------


 

(f)            Since June 30, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to draw into question the validity or
enforceability of this Agreement or any other Loan Document or of any Lien
granted hereunder or thereunder, or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each of the Company and each
Subsidiary has good record to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
Permitted Liens and such other defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Company and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

 

5.09        Environmental Compliance.  The Company and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

5.11        Taxes.  The Company and its Subsidiaries have filed all foreign,
Federal, state and other material tax returns and reports required to be filed,
and have paid all foreign, Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed tax assessment against the Company or any Subsidiary that
could reasonably be expected to result in a Material Adverse Effect.  Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
with a Person that is not a Loan Party or a Subsidiary thereof, except as set
forth on Schedule 5.11.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal

 

42

--------------------------------------------------------------------------------


 

Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of the
Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, the Company
has no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party or another Subsidiary of the Company in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens (other than Permitted
Liens that attach to all assets of the holder of such Equity Interests).  The
Company has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           The Company is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of the Term Loan Borrowing not more
than 25% of the value of the assets (either of the Company or of the Company and
its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Company and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

 

(b)           None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

43

--------------------------------------------------------------------------------


 

5.15        Disclosure.  The Company has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and based only on information currently available at
the time of the making thereof.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Anti-Corruption Laws.  The Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.18        Intellectual Property; Licenses, Etc.  The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, which conflict, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, which
infringement, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Company, threatened
in writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19        OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Term Loan outstanding or any other
Obligation hereunder shall remain unpaid or unsatisfied, (other than indemnities
and other similar contingent obligations surviving the termination of this
Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination and those obligations under any Swap
Contract), the Company shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent (with
sufficient copies for each Lender), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)          as soon as available, but in any event no later than 90 days after
the end of each fiscal year of the Company (commencing with the fiscal year
ending June 30, 2016), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided that in the
event that the Willis Merger occurs and the Company’s fiscal year end changes to
December 31st prior to December 31, 2015, then the requirement set forth in this
clause (a) shall commence with the fiscal year ending December 31, 2016; and

 

(b)          as soon as available, but in any event no later than 50 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company (commencing with the fiscal quarter ending December 31, 2015, whether or
not the fiscal year end changes to December 31st of each year), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Company’s fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity, and
cash flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in each case in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent (with sufficient copies for each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

45

--------------------------------------------------------------------------------


 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Company (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports or management letters submitted to
the board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;

 

(c)           promptly after the same become publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent (with sufficient copies for
any requesting Lender) for the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

46

--------------------------------------------------------------------------------


 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
Information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Company or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Company shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”.  Notwithstanding the foregoing, the Company shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender
(in each case, after a Responsible Officer or other officer or employee
designated to have authority over such matters receives notice or obtains
knowledge thereof):

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)           of the occurrence of any ERISA Event that has resulted in, or
could reasonably be expected to result in, liability of the Company or any ERISA
Affiliate in an aggregate amount in excess of the Threshold Amount; and

 

(d)           of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary, including any
determination by the Company referred to in Section 2.07(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted, (ii) adequate reserves in
accordance with GAAP are being

 

47

--------------------------------------------------------------------------------


 

maintained by the Company or such Subsidiary, and (iii) the failure to make such
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, unless (i) the same are being contested in good
faith be appropriate proceedings diligently conducted, (ii) adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary and
(iii) the failure to make such payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect; and (c) all Indebtedness
(other than Indebtedness the non-payment of which would not violate
Section 8.01(e)), as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
ordinary course of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in the case of each of clause (a) and (b), where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company (other than PCIC or
Stone Mountain providing errors and omissions insurance covering such loss or
damage, in such amounts and structured with reinsurance and supplemental
coverage as is materially equivalent to the coverage in effect on the Closing
Date or in amounts or with program structures which provide such coverage as is
customarily carried by Persons in the same or similar business or in amounts or
with program structures which provide such coverage as is customarily carried by
Persons in the same or similar business) insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and endeavoring to provide for not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance (or for ten (10) days’ prior notice in the case of termination, lapse
or cancellation of such insurance by reason of nonpayment).

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees, in each
case, applicable to it or to its business or property, except in such instances
in which (a) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted;
or (b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.  Maintain books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate,

 

48

--------------------------------------------------------------------------------


 

financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that so long as no Event of
Default has occurred and is continuing, the Company shall only be required to
reimburse the Administrative Agent and the Lenders for the cost of once such
visit and examination per fiscal year of the Company; provided further that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

6.11        Additional Guarantors.  Notify the Administrative Agent at the time
that any Person becomes a Domestic Subsidiary of the Company (or, in the event
that the Downstream Guaranty has become effective, of the Parent), and promptly
thereafter (and in any event within 60 days, or such longer period as the
Administrative Agent may agree in its sole discretion), cause such Person to
(i) become a Subsidiary Guarantor (or a Downstream Guarantor, as applicable) by
executing and delivering to the Administrative Agent a Subsidiary Guaranty
Joinder Agreement, a joinder to the Downstream Guaranty or such other documents
as the Administrative Agent shall deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

6.12        Downstream Guarantors.  If at any time after the Funding Date the
definitive documentation with respect to the Willis Merger is terminated without
the consummation of the Willis Merger, then (a) promptly notify the
Administrative Agent of such event and (b) promptly thereafter (and in any event
within 60 days, or such longer period as the Administrative Agent may agree in
its sole discretion) cause the Parent and each Domestic Subsidiary of the Parent
(other than PCIC, Stone Mountain, the Company and its Subsidiaries) to
(i) become a Downstream Guarantor by executing and delivering to the
Administrative Agent a Downstream Guaranty and (ii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

6.13        Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Term Loan outstanding or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than indemnities
and other similar contingent obligations surviving the termination of this
Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination and those obligations under any Swap
Contract), the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

 

49

--------------------------------------------------------------------------------


 

7.01        Liens.  On or after the Closing Date, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)           Liens and deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            any interest or title of a lessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registration or agreements in foreign jurisdictions) relating to, leases that
are not capital leases;

 

(j)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(k)          Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Permitted Investments;

 

(l)            Liens of a collection bank arising under Section 4- 210 of the
UCC on items in the course of collection incurred in the ordinary course of
business;

 

50

--------------------------------------------------------------------------------


 

(m)         Liens of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

 

(n)          licenses, sub-licenses, leases or sub-leases granted by the Company
or any Subsidiary in the ordinary course of business to another Person and not
interfering in any material respect with the ordinary conduct of the business of
the Company or such Subsidiary or any Liens granted hereunder and under the
other Loan Documents;

 

(o)          licenses or sub-licenses of intellectual property granted by the
Company or any Subsidiary in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of business of the Company or
such Subsidiary or any Liens granted hereunder and under the other Loan
Documents;

 

(p)           Liens securing Indebtedness permitted under Section 7.03(f); and

 

(q)          extensions, renewals, or replacements of any Lien referred to in
Section 7.01(c) through 7.01(p); provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

7.02        Investments.  Make any Investment constituting the purchase or other
acquisition of all of the Equity Interests in, or all or substantially all of
the property of, any Person (or any division or other business unit of such
Person) that, upon the consummation thereof, will be wholly-owned directly by
the Company or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation) unless, with respect to each such purchase
or other acquisition:

 

(i)            any such newly-created or acquired Subsidiary that is a Domestic
Subsidiary shall comply with the requirements of Section 6.11;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the Company
and its Subsidiaries in the ordinary course or reasonably related, complementary
or incidental thereto;

 

(iii)          in the case of the purchase or other acquisition of the Equity
Interests in, or all of substantially all of the property of any Person, the
board of directors (or other comparable governing body) of such Person shall
have duly approved such purchase or other acquisition; and

 

(iv)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing, and (B) immediately after giving pro forma effect to such
purchase or other acquisition, the Company and its Subsidiaries shall be in pro
forma compliance with the Consolidated Leverage Ratio then in effect, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 

51

--------------------------------------------------------------------------------


 

(b)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b)(i) or (ii) and, solely with respect to any Indebtedness set forth on
Schedule 7.03(b)(ii), any refinancings, refundings, renewals or extensions
thereof; provided that (i) the principal amount (giving effect to accrued
interest on any principal balance being refinanced, refunded, renewed or
extended) of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;(1)

 

(c)           Guarantees of the Company and its Subsidiaries as set forth on
Schedule 7.03(c), existing on the Closing Date and incurred in connection with
operating leases;

 

(d)          obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)           unsecured Indebtedness owing by (i) any Loan Party to any other
Loan Party, (ii) any Subsidiary of the Company that is not a Loan Party to any
other Subsidiary of the Company that is not a Loan Party or (iii) any Loan Party
to any Subsidiary of the Company that is not a Loan Party so long as such
Indebtedness is contractually subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent;

 

(f)            Indebtedness of the Company or any Subsidiary that is either
unsecured or is secured solely by Liens permitted by Section 7.01(p), so long as
(i) no Default has occurred and is continuing at the time of incurrence thereof,
or would result therefrom, (ii) the Borrower and its subsidiaries are in pro
forma compliance with financial covenants in Section 7.11 after giving effect to
such Indebtedness and the use of proceeds thereof and (iii) the aggregate
principal amount of all such Indebtedness at any time outstanding shall not
exceed $50 million;

 

(g)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements, in each case in connection with deposit accounts in
the ordinary course of business and discharged within three (3) Business Days of
its incurrence;

 

(h)          Indebtedness representing deferred compensation to employees of the
Company and its Subsidiaries incurred in the ordinary course of business
consistent with past practice;

 

--------------------------------------------------------------------------------

(1)  Intent is that 7.03(b)(i) includes the two Existing Credit Agreements (not
to be refinanced under this clause (b)), and 7.03(b)(ii) include other debt
(including L/Cs outstanding under the Existing Revolver, which can be
refinanced) in an aggregate principal amount not to exceed an amount to be
agreed.

 

52

--------------------------------------------------------------------------------


 

(i)            customary indemnification obligations or customary obligations in
respect of purchase price or other similar adjustments, in each case incurred by
the Company or any Subsidiary in connection with the sale or other disposition
of any assets permitted hereby, or any Investment permitted hereby or any
Permitted Acquisition, but excluding Guarantees of Indebtedness; provided that
the maximum liability in respect of all such obligations incurred in connection
with any sale or disposition shall at no time exceed the gross proceeds of such
sale or disposition, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value);

 

(j)           Guarantees by any Subsidiary in respect of Indebtedness permitted
hereunder of the Company or any other Subsidiary;

 

(k)           after the consummation of the Willis Merger, unsecured
Indebtedness owing to Willis or any Subsidiary of Willis (other than the Company
or a Subsidiary of the Company) so long as (i) no Default has occurred and is
continuing at the time of incurrence thereof, or would result therefrom,
(ii) the Borrower and its subsidiaries are in pro forma compliance with
financial covenants in Section 7.11 after giving effect to such Indebtedness and
the use of proceeds thereof, (iv) such Indebtedness has a maturity date not
earlier than the date that is 91 days after the Maturity Date, (v) such
Indebtedness is contractually subordinated to the Obligations in a manner
reasonably acceptable to the Administrative Agent (it being understood that the
Company or applicable Subsidiary may voluntarily prepay such indebtedness so
long as no Default has occurred and is continuing or other blockage event has
occurred under the applicable subordination provisions) and (vi) the aggregate
principal amount of all such Indebtedness at any time outstanding shall not
exceed $150 million;

 

provided that in no event shall the Company or any Subsidiary of the Company
Guarantee (or provide other credit support with respect to) any Indebtedness of
Willis or any of its Subsidiaries (other than of the Company and its
Subsidiaries).

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)          any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person;

 

(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Company or a
Subsidiary Guarantor;

 

(c)           any Subsidiary (other than a Subsidiary Guarantor) may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders;

 

(d)          the Company and its Subsidiaries may Dispose of assets as permitted
by Sections 7.05(d) and 7.05(g); and

 

53

--------------------------------------------------------------------------------


 

(e)           the Company and its Subsidiaries may make the Investments
permitted by Section 7.02.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory and Permitted Investments in the ordinary
course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions by (x) a Loan Party to another Loan Party or (y) a
non-Loan Party Subsidiary of the Company to the Company or any Subsidiary of the
Company;

 

(e)           Dispositions permitted by Section 7.04;

 

(f)           non-exclusive licenses of IP Rights in the ordinary course of
business for terms not exceeding five years; and

 

(g)           Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) immediately before and
immediately after giving pro forma effect to any such Disposition, (x) no
Default shall have occurred and be continuing, or would result therefrom, and
(y) the Company and its Subsidiaries shall be in pro forma compliance with the
financial covenants set forth in Section 7.11 then in effect, after giving
effect to such Disposition (including the effect of disposed revenue and
Consolidated EBITDA generation) and the use of proceeds thereof, and (ii) the
aggregate Dispositions made in reliance on this clause (g) during the term of
this Agreement shall not result in the Disposition of assets (A) the book value
of which exceeds 25% of the Consolidated Total Assets of the Company and its
Subsidiaries on the Company’s balance sheet as of June 30, 2015, (B) that
generate more than 25% of total revenues of the Company and its Subsidiaries
(calculated based on the Company’s income statement as of June 30, 2015), or
(C) that generate more than 25% of the Consolidated EBITDA of the Company and
its Subsidiaries (calculated based on the Company’s income statement as of
June 30, 2015);

 

provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f) and (g) shall be for fair market value.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)          each Subsidiary may make Restricted Payments to the Company, any
other Subsidiary and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)          the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

54

--------------------------------------------------------------------------------


 

(c)           the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

(d)          cash dividends and distributions paid and payable on the stock of
the Company (including the Special Dividend); and

 

(e)           cash repurchases and cash redemptions of the stock of the Company;

 

provided, that in the case of clauses (d) and (e) above, (i) immediately before
and immediately after giving effect to any such Restricted Payment, no Default
shall have occurred and be continuing, and (ii) immediately after giving pro
forma effect to any such Restricted Payment, the Company and its Subsidiaries
shall be in pro forma compliance with the Consolidated Leverage Ratio, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
last day of the fiscal period covered thereby.

 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business reasonably
related, complementary or incidental thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among the Company and/or its Subsidiaries not
prohibited by this Agreement, (ii) Restricted Payments permitted to be made or
paid pursuant to this Agreement, (iii) payment of employees, consultants,
officers and directors in accordance with past practices or as approved by the
board of directors or comparable governing body of the Company or any
Subsidiary, (iv) provision of financial and other services and the sharing of
know-how, technology and office space in the ordinary course of business,
(v) indemnification agreements between the Company or any Subsidiary and its
officers, directors, and certain other employees relating to such Person’s
service or employment, as applicable, and (v) payments or loans (or
cancellations of loans) to employees, consultants, officers and directors of the
Company or any Subsidiary and employment agreements, stock option plans and
other compensatory arrangements with such employees, consultants, officers and
directors not prohibited by the terms hereof.

 

7.09        Burdensome Agreements.  On and after the Closing Date, enter into
any Contractual Obligation (other than this Agreement, any other Loan Document
or the Existing Credit Agreements and the other Loan Documents (as defined in
each of the respective Existing Credit Agreements)) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Company or any
Subsidiary Guarantor or to otherwise transfer property to the Company or any
Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Company not prohibited hereunder or (iii) of the Company or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit (A) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03(f) so long as such restrictions are no more restrictive than
those imposed by this Agreement; and (B) other limitations on the ability
thereof to create, incur, assume or suffer to exist such Liens that are not
material either individually or in the aggregate; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person; provided, that the foregoing shall not apply
to restrictions or conditions imposed by law or by this Agreement or any other
Loan Document, to customary provisions in

 

55

--------------------------------------------------------------------------------


 

leases restricting the assignment thereof, to customary provisions restricting
assignment of any agreement entered into in the ordinary course of business nor
to restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business.

 

7.10        Use of Proceeds.  (a) Use the proceeds of the Term Loan Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; or (b) use the proceeds of the Term Loan Borrowing other than (i) to
finance the Special Dividend or (ii) to finance fees and expenses incurred in
connection with the Special Dividend or the Term Loans; in each case, not in
contravention (1) of any Loan Document or (2) in any material respect of any
applicable Law.

 

7.11        Financial Covenants.

 

(a)          Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any period of four consecutive fiscal
quarters of the Company to be less than 3.00 to 1.00.

 

(b)          Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any period of four consecutive fiscal quarters of the
Company to be more than 2.50 to 1.00.

 

7.12        Changes in Accounting Practices.  Make any change in (a) fiscal year
or (b) accounting policies or reporting practices, except as required by GAAP or
IFRS; provided, however, that if any such change in the accounting policies
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in accounting policy or reporting practice
(subject to the approval of the Required Lenders, not to be unreasonably
withheld, conditioned or delayed); provided further that, until so amended,
(x) such ratio or requirement shall continue to be computed in accordance with
the accounting policies and reporting practices in effect prior to such change
therein and (y) the Company shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in accounting policy or reporting practice.

 

7.13        Sanctions.  Directly or indirectly, use the proceeds of any Term
Loan, or  lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Joint Lead Arranger, Administrative Agent or otherwise) of Sanctions.

 

7.14        Anti-Corruption Laws.  Directly or indirectly use the proceeds of
any Term Loan for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

 

56

--------------------------------------------------------------------------------


 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Company or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Term Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Term Loan, or
any fee due hereunder, or (iii) within five (5) Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a) (with respect to the existence of each Loan Party), 6.10, 6.11 or 6.12,
or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days (other than with respect to a failure to observe
Section 6.08 and such failure continues for 90 days, provided that (i) the
Company has commenced action to cure such Default within 30 days of such Default
and (ii) such action to cure is diligently pursued during such period) after the
earlier of (x) written notice thereof has been given by the Administrative Agent
to the Company and (y) any Responsible Officer of the Company becomes aware of
such failure; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty was incorrect or misleading in any respect when made
or deemed made) when made or deemed made, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty shall be required to be true and correct in all
respects) as of such earlier date; or

 

(e)           Cross-Default.  (i) The Parent or any Subsidiary (or, if the
Willis Merger is consummated, Willis or any Subsidiary) (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of either Existing Credit
Agreement or in respect of any other Indebtedness or any Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (individually or collectively, and including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to either Existing Credit Agreement or any such other Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of the applicable
Existing Credit Agreement or such other Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, either Existing Credit Agreement or such other Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase,

 

57

--------------------------------------------------------------------------------


 

prepay, defease or redeem either Existing Credit Agreement or such other
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Company or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) in excess of the Threshold
Amount (to the extent not covered by (x) independent third-party insurance or
(y) PCIC or Stone Mountain maintained in accordance with Section 6.07, in the
case of each of clauses (x) and (y) as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents;  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further

 

58

--------------------------------------------------------------------------------


 

liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

 

(b)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States in connection with an Event of Default under Section 8.01(f), the
unpaid principal amount of all outstanding Term Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, without further
act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Term Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.11, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including actual and reasonable
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting reasonable fees, indemnities and other amounts (other
than principal and interest) payable to the Lenders (including actual and
reasonable fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and Obligations then owing under Guaranteed Hedge
Agreements and Guaranteed Cash Management Agreements, ratably among the Lenders,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than indemnities and other similar contingent obligations
surviving the termination of this Agreement for

 

59

--------------------------------------------------------------------------------


 

which no claim has been made and which are unknown and not calculable at the
time of termination and those obligations under any Swap Contract), to the
Company or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders other than the first and second sentences of Section 9.06(a),
and the Company shall not have rights as a third party beneficiary of any of
such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a

 

60

--------------------------------------------------------------------------------


 

forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Company or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company or a Lender.

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Responsible Officer.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Responsible Officer, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Term
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Term Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction

 

61

--------------------------------------------------------------------------------


 

determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Company provided that no Event of Default has occurred and is continuing,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative

 

62

--------------------------------------------------------------------------------


 

Agent shall have made any demand on the Company) shall be entitled and
empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Hedge Bank and potential Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Term Loans outstanding and all other Obligations (other than (A) indemnities and
other similar contingent obligations surviving the termination of this Agreement
for which no claim has been made and which are unknown and not calculable at the
time of termination and (B) obligations and liabilities under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(b)           to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

9.11        Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.  No Cash Management Bank or Hedge Bank who obtains the benefit of
the provisions of Section 8.03, or any Guaranty by virtue of the provisions
hereof or of any Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document other

 

63

--------------------------------------------------------------------------------


 

than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in (i) any of Sections 4.01(a),
4.01(d), 4.02(a), or 4.02(c) without the written consent of each Lender or
(ii) any of Sections 4.01(b) or 4.02(d) without the written consent of each
Person entitled to receive such fees;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Term Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

 

(d)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(e)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(f)            release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender, except to the extent the
release of any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the

 

64

--------------------------------------------------------------------------------


 

Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the principal amount of Term Loans
held by any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if the Company or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)           if to any Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders  hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent,  provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent

 

65

--------------------------------------------------------------------------------


 

at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party or a breach in bad faith of such Agent
Party of its express obligations under this Agreement or any other Loan
Document; provided, however, that in no event shall any Agent Party have any
liability to the Company, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc.  Each of the Company and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Company
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities Laws (provided, however, that to the extent the same
constitutes Information, it shall be treated no less confidentially than as set
forth in Section 10.07).

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Term Loan Borrowing Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Company. 
All telephonic notices to and other

 

66

--------------------------------------------------------------------------------


 

telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable and
documented out of pocket expenses incurred by Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of any counsel
(including any successor thereto) for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Term Loans made hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related documented out-of-pocket
expenses (including, without limitation, the reasonable fees, disbursements and
other charges of (w) one counsel for all Indemnitees, (x) if deemed necessary by
the Administrative Agent, one firm of local counsel in each appropriate
jurisdiction for all Indemnitees, (y) if deemed necessary by the Administrative
Agent, special

 

67

--------------------------------------------------------------------------------


 

regulatory counsel and (z) in the case of an actual or perceived conflict of
interest with respect to any Indemnitee, of another firm of counsel for such
affected Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Company or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Company or any of its Subsidiaries, or any Environmental Liability related
in any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with its capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.09(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or breach in bad faith of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

68

--------------------------------------------------------------------------------


 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
repayment, satisfaction or discharge of all the Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Term Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect

 

69

--------------------------------------------------------------------------------


 

to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), (B) the Company or any of the Company’s Affiliates
or Subsidiaries (including Willis and the Parent and their respective
Subsidiaries), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the

 

70

--------------------------------------------------------------------------------


 

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Term
Loans and in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and principal amounts of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment,

 

71

--------------------------------------------------------------------------------


 

modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees (A) to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Section 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives,
in each case, who may need to know the Information as necessary to effectuate
the administration and enforcement of or performance under this Agreement, any
other Loan Document or any related transaction (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights

 

72

--------------------------------------------------------------------------------


 

hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company or, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential (it being understood that a single written notice to the
Administrative Agent that all such information delivered with such notice shall
be deemed to be confidential shall suffice as clear identification as to the
confidential nature of all such information delivered or to be delivered).  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws, the compliance procedures
referenced in clause (b) and its Contractual Obligations regarding such
materials.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document to the extent such obligations of the Company are then due and
owing or are owed to a branch or office of such Lender different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

73

--------------------------------------------------------------------------------


 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Company.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Sections 4.01 or 4.02, this Agreement and the
other Loan Documents shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Term Loan Borrowing, and shall continue in full
force and effect as long as any Term Loan or other Obligation hereunder shall
remain unpaid or unsatisfied (other than indemnities and other similar
contingent obligations surviving the termination of this Agreement for which no
claim has been made and which are unknown and not calculable at the time of
termination and those obligations under any Swap Contract).

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined reasonably and in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for

 

74

--------------------------------------------------------------------------------


 

the account of any Lender pursuant to Section 3.01 or 3.06, or if any Lender is
a Defaulting Lender or a Restricted Lender (as defined below) or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)          the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)           with respect to the replacement of a Restricted Lender, such
assignment is requested within 90 days of such Lender’s failure to approve the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Company
or any other Loan Party pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LOAN DOCUMENT (OTHER
THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

(b)          SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM

 

75

--------------------------------------------------------------------------------


 

ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Joint Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the

 

76

--------------------------------------------------------------------------------


 

Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, the
Joint Lead Arrangers nor the Lenders has any obligation to the Company or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Administrative Agent, the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent, the Joint Lead Arrangers nor the Lenders has
any obligation to disclose any of such interests to the Company or its
Affiliates.  To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it may have against each of the Administrative
Agent, the Joint Lead Arrangers and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Term Loan Borrowing Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act.  The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

[Signature pages follow.]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

 

TOWERS WATSON DELAWARE INC.

 

 

 

 

 

 

By:

/s/ Roger F. Millay

 

Name:

Roger F. Millay

 

Title:

Vice President and Chief Financial Officer

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Lisa Reiter

 

Name:

Lisa Reiter

 

Title:

Managing Director

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

Name:

Alicia Schreibstein

 

Title:

Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A. as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter Martin

 

Name:

Peter Martin

 

Title:

Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Bremmer Kneib

 

Name:

Bremmer Kneib

 

Title:

Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Allison Burgun

 

Name:

Allison Burgun

 

Title:

Vice President

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Karen H. McClain

 

Name:

Karen H. McClain

 

Title:

Managing Director

 

Towers Watson Delaware Inc.

Term Loan Credit Agreement (November 2015)

Signature Page

 

--------------------------------------------------------------------------------